DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, 9-10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawai (US Pub No 2017/0309397).
In regard to claim 1, Kawai discloses an ignition coil (Title), comprising:
a primary coil (21, see Fig 2);
a secondary coil (22) disposed concentrically on an outer periphery of the primary coil (21, best seen in Fig 2);
a center core (5) disposed on an inner periphery of the primary coil (21);
a side core (6), disposed on an outer periphery of the secondary coil (22), that causes a magnetic flux of the center core to recur (being the function of such core arrangements);
a core cover (7) that covers an inner side face (61), one thickness direction end face (62), and an other thickness direction end face (63) of the side core (6, see Fig 2 and Paragraph 0037: “core cover 7 is formed to cover an inner surface 61, a surface 62 on one end in a penetration direction L, and a surface 63 on the other end in the penetration direction L of the outer peripheral core 6”);
a case (11, labeled in Figs 1 and 9) that houses the primary coil, the secondary coil, the center core, the side core, and the core cover (see Figs 1 and 2); and
an insulating resin (13) that fills a gap inside the case (see Paragraph 0037: “filling resin 13 fills gaps in the casing 11”), wherein
wall portions (the different sides of 75) that divide a mass of the insulating resin into portions, or reduce an amount thereof (taking up space that would otherwise be filled with resin, also see the detail of Fig 6), are provided in the core cover on an aperture portion side (facing “up” to 111, see Fig 2) of the case.
In regard to claim 2, Kawai discloses the coil of claim 1, wherein the wall portions (75) are provided along an outer periphery of the side core (6, this is best seen in Figs 3 and 4).
In regard to claims 3 and 7, Kawai discloses the coil of claims 1 and 2, wherein a curved portion is formed in corner portions on an inner side and an outer side of the wall portions (see the curvature of elements 743, best seen in detail in Fig 6) positioned on the one thickness direction end face (62) of the side core (6).
In regard to claims 5, 9, and 10, Kawai discloses the coil of claims 1, 2, and 3, wherein the core cover (7) is formed of a material that easily peels away from the insulating resin (13, “easily” being a very broad relative term, any materials being able to be separated with some amount of force).
In regard to claims 6, 12, 13, and 15, Kawai discloses the coil of claims 1, 2, 3, and 5, wherein surfaces of the wall portions (75) are formed in a smooth form (for example the crest of each of the lobes of 751, 752, and 752 being generally smooth, see especially Fig 6 for detail and Figs 3-5).

Allowable Subject Matter
Claims 4 and 8 (and thus claims 11, 14) are objected to as being dependent upon a rejected base claim, but would appear they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747